COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF C. A. S., JR.               §              No. 08-22-00027-CV
  AND S. E. R. S., CHILDREN,
                                                 §                 Appeal from the
                       Appellant.
                                                 §                109th District Court

                                                 §             of Andrews County, Texas

                                                 §                  (TC# 21,851)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 26, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Cardine Watson, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 26, 2022.

       IT IS SO ORDERED this 22nd day of April, 2022.



                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.